Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination dated February 14, 1972, effective February 22, 1972, which canceled petitioner’s special on-premises liquor license for violations of sections 111 and 106 of the Alcoholic Beverage Control Law. Insofar as the determination sustained the charges filed against petitioner, it is confirmed; insofar as it fixed the penalty of cancellation of petitioner’s liquor license, it is annulled, on the law; and the proceeding is remitted to respondent for reconsideration of the penalty and the fixing of an appropriate penalty which is not disproportionate to the charges preferred and which can be justified by a record adequate for judicial review. No costs are awarded to either party. In our opinion, the penalty of cancellation was wholly disproportionate to the offenses charged. In the circumstances, the proceeding should be remitted to respondent so as to fix, in the first instance, a more appropriate penalty after opportunity to make a record adequate for judicial review (cf. Matter of Victorian House v. New York State Liq. Auth., 24 A D 2d 484). Munder, Acting P. J., Martuseello, Latham, Shapiro and Gulotta, JJ., concur.